                                           Case 3:20-cv-05222-JD Document 61 Filed 06/14/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                         MAFFICK LLC,
                                   7                                                      Case No. 20-cv-05222-JD
                                                        Plaintiff,
                                   8
                                                 v.                                       JUDGMENT
                                   9
                                         FACEBOOK INC.,
                                  10
                                                        Defendant.
                                  11

                                  12          On June 14, 2021, the Court dismissed this case under Federal Rule of Civil Procedure
Northern District of California
 United States District Court




                                  13   12(b)(6) with prejudice as to the Lanham Act claim, and without prejudice as to the state law

                                  14   claims. Dkt. No. 60. Pursuant to Federal Rule of Civil Procedure 58, the Court enters judgment

                                  15   against plaintiff Maffick LLC.

                                  16          IT IS SO ORDERED.

                                  17   Dated: June 14, 2021

                                  18
                                  19                                                               ________________________
                                                                                                   JAMES DONATO
                                  20                                                               United States District Judge
                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
